Order entered May 9, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01410-CR

                             ANTOINE LADALE TAYLOR, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                              Trial Court Cause No. F11-61645-J

                                           ORDER
        The Court REINSTATES the appeals.

        On April 23, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief was a

death in her family; and (4) Ms. Hendrickson requested thirty days from the May 7, 2013 hearing

to file appellant’s brief.

        We ORDER appellant to file his brief by JUNE 6, 2013. Because the brief is already

more than two months overdue, no further extensions will be granted.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                               /s/    DAVID EVANS
                                                      JUSTICE